PER CURIAM.
G. W. Oldham was convicted and sentenced upon three counts of an information charging violations of the National Prohibition Act (27 USCA) and has appealed.
Insufficiency of the evidence to support the verdict of guilty is the sole error assigned. We cannot consider this assignment because there is no proper bill of exceptions. Instead, there is a literal transcript of all the proceedings at the trial. Tingley v. United States (C. C. A. 16) 34 F.(2d) 1; Caldwell v. United States (C. C. A. 10) 36 F.(2d) 738; Davis v. United States (C. C. A. 10) 38 F.(2d) 631.
The judgment is affirmed, and the mandate will issue forthwith.